                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR14

       v.
                                                                 ORDER
SEDOFIO SOSSOU FOLLY,

                     Defendant.


      This matter is before the Court on the government’s Motion to Dismiss (Filing
No. 153) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 6) and the Superseding
Indictment (Filing No. 64) against Sedofio Sossou Folly. The government’s motion
supplements the oral motion to dismiss that the government made at the July 1, 2019,
sentencing hearing for co-defendant Opal Harris. In accordance with its ruling at the
hearing, the Court finds the motion to dismiss should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion to Dismiss (Filing No. 153) is granted.
      2.     The Indictment (Filing No. 6) and the Superseding Indictment (Filing
             No. 64) against Sedofio Sossou Folly are dismissed without prejudice.

      Dated this 2nd day of July 2019.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
